Citation Nr: 1824754	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  17-21 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 50 percent for anxiety disorder and depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth S. Kabb, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1961 to December 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2012 and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a June 2017 travel board hearing before Veterans Law Judge Bradley Hennings.  A copy of the transcript is of record.  In February 2018, the Veteran was notified that VLJ Hennings was no longer with the Board and of his option to appear at another Board hearing.  In February 2018, the Veteran's representative indicated that the Veteran did not wish to appear at another Board hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In February and March 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his current appeal.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to service connection for bilateral hearing loss by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the claim for entitlement to an initial disability rating in excess of 50 percent for anxiety disorder and depressive disorder by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the claim for entitlement to a TDIU by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id. 

In February 2018, and again in March 2018, the Veteran submitted statements, through his representative, stating that he wished to withdraw his current appeal.  Thus, there remain no allegations of errors or fact or law for appellate consideration on the issues of entitlement to service connection for bilateral hearing loss, increased rating for anxiety disorder and depressive disorder, and a TDIU.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.



ORDER

The claim for service connection for bilateral hearing loss is dismissed.

The claim for an initial disability rating in excess of 50 percent for anxiety disorder and depressive disorder is dismissed.

The claim for a TDIU is dismissed.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


